DETAILED ACTION
	Claims 1-15 are pending.  Of these, claims 12-15 are withdrawn as directed to a nonelected invention.  Therefore, claims 1-11 are under consideration on the merits.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/03/2022 has been entered.
Status of the Rejections
The 103 rejection is revised in view of the amendment.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as unpatentable over Perreira et al. (US Pat. Pub. 2016/0030309) in view of Klostermann et al. (US Pat. Pub. 2016/0213600).
As to claims 1-6 and 8-11, Pereira discloses an antiperspirant composition (paragraph 2) comprising PPG-3 isostearyl methyl ether (paragraph 133) as an emollient in the amount of 1-20 wt% which encompasses the range of claims 1-2, 4, 8-9, and 11 (paragraph 147), a surfactant such as steareth-10 (paragraphs 167-168 and 189), and an emulsion stabilizer, wherein some of the disclosed emulsion stabilizers including stearyl alcohol and hydrogenated castor oil  are a “gelling agent” of claims 1 and 5 (paragraphs 158 and 189).  The composition may further comprise aluminum zirconium tetrachlorohydrex glycine (an “antiperspirant active” of claims 1, 4, and 8)(paragraph 189).  The antiperspirant does not comprise cyclomethicone, thereby meeting the “1% or less” limitation of claims 1 and 8, as well as the limitations of claims 2 and 9.  
Regarding claims 3 and 10, the antiperspirant active is present in the amount of 22%, (paragraph 189), the surfactant in the amount of 1% (paragraph 189), and the stearyl alcohol gelling agent in the amount of 0.1-75% (paragraph 158), all of which are within or which overlap the claimed ranges.  
As to claim 6, the antiperspirant may further comprise PPG-14 butyl ether (paragraph 189).  
As to claims 1-6 and 8-11, Pereira does not expressly disclose that the emollient is one of those recited by claims 1 and, such as consisting of isoamyl cocoate or ethylhexyl carbonate.  
 Klostermann discloses silicone gel thickeners for use in personal care compositions such as antiperspirants/deodorants, and teaches that such personal care compositions may comprise isoamyl cocoate or ethylhexyl carbonate as emollients (paragraphs 2, 135, and 169-170 and page 18).  
As to claims 1-6 and 8-11, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Perreira composition by selecting isoamyl cocoate or ethylhexyl carbonate as the sole emollient instead the emollients taught by Perreira, or in addition to the emollients taught by Perreira, or alternatively to incorporate the Klostermann silicone gels as thickeners into the Perreira composition, because Klostermann expressly discloses the ingredients as emollients and that they are suitable for forming a thickener for use in a personal care composition such as an antiperspirant, such that the skilled artisan reasonably would have expected that they could be used as the emollient in the Perreira personal care composition.  Replacing the Perriera emollient with the Klostermann emollient merely involves substituting an equivalent known for the same purpose, which is prima facie obvious.  MPEP 2144.06.    The Examiner notes that an express suggestion to substitute a specific known equivalent over other known equivalents is not necessary to render such substitution obvious.  MPEP 2144.06 (citing In re Fout, 213 USPA 532 (CCPA 1982)).    
Claim 7 is rejected under 35 U.S.C. 103 as unpatentable over Perreira et al. (US Pat. Pub. 2016/0030309) in view of of Klostermann et al. (US Pat. Pub. 2016/0213600) as applied to claims 1-6 and 8-11 above, and further in view of Ledingham et al. (US Pat. Pub. 2012/0121525; of record).
The teachings of Perreira and Klostermann are relied upon as discussed above, but they do not further expressly disclose that the surfactant comprises PEG-8 distearate.
Ledingham discloses an antiperspirant composition comprising 25 wt% aluminum zirconium tetrachlorohydrex Gly (antiperspirant active of claims 4), 17.50% stearyl alcohol (gelling agent of claim 5), 17.50% PPG-14 butyl ether (an additional “emollient” of claim 6), and 2.00% PEG-8 distearate (“surfactant” of claim 7), (see paragraph 13 and Table 2 on page 7). The amounts of the active and surfactant are within the ranges recited by claims 3 and 10, while the amount of gelling agent is slightly below the 20-30% range for the gelling recited by claims 3 and 10.
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the antiperspirant composition of Perreira and Klosterman as combined supra by incorporating PEG-8 distearate as the surfactant instead of, or in addition to, the surfactants expressly taught by Perreira, because Perreira does not limit the identity of the surfactant to those expressly disclosed therein, and Ledingham discloses PEG-8 distearate as a compound that is suitable for use as a surfactant in an antiperspirant composition comprising aluminum zirconium tetrachlorohydrex Gly, stearyl alcohol gelling agent, and an emollient, such that the skilled artisan reasonably would have expected that PEG-8 distearate could be used as a surfactant in the Perreira composition.  Such a modification is merely the substitution of one known prior art element according to known methods to achieve predictable results, which is prima facie obvious.  MPEP 2143.   
Response to Applicant’s Arguments
Applicant argues that Klostermann teaches the use of isoamyl cocoate and diethylhexyl carbonate as an oil phase carrier medium for a radical polymerization of a silicone, but fails to teach or suggest an antiperspirant comprising these emollients, and in the claimed amounts.
In response, Klostermann is directed to the manufacture of silicone gels for use as thickeners in personal care compositions such as deodorants, and, as acknowledged by Applicant, Klostermann forms the silicone gel by polymerizing a silicone in a medium comprising isoamyl cocoate and diethylhexyl carbonate.  The resulting gel comprises both the silicone and the emollient, such that its incorporation into a deodorant will result in the deodorant comprising isoamyl cocoate or diethylhexyl carbonate.  Therefore, Klostermann is in fact viewed as suggesting an antiperspirant comprising emollients within the scope of the claims.  As discussed in the rejection, the skilled artisan would have been motivated to use the isoamyl cocoate and diethylhexyl carbonate disclosed by Klostermann as the emollients in the Perreira composition, because Klostermann expressly teaches that these ingredients are emollients, and the rejection relies on Perreira itself for its disclosure of amounts of emollients that are within the claimed ranges.  
Applicant argues that Klostermann fails to suggest an antiperspirant with 1% or less of cyclomethicone, because it discloses embodiments having 57% and 60% cyclopentasiloxane.  
In response, the cited references must be considered as a whole.  The rejection relies on the primary reference, Perreira, for disclosure of an antiperspirant comprising less than 1% cyclomethicone.  The rejection does not propose to import the cyclomethicone of Perreira into the Klostermann composition.  
Applicant argues that Ledingham fails to teach the 10-20% range for the emollient, and that this reference teaches away from the use of any amount of PPG-3 benzyl ether myristate because of its negative sensory and aesthetic properties.
In response, the rejection does not propose to import PPG-3 benzyl ether myristate from Ledingham into the Perreira disclosure.  Rather, as discussed above, the rejection proposes to modify the Perreira composition with the emollients taught by Klostermann, i.e., isoamyl cocoate or diethylhexyl carbonate, and the rejection further relies on the Perreira reference itself for its disclosure of amounts of emollient within the claimed range.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

 /Patricia Duffy/ Primary Examiner, Art Unit 1645